DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note-  The Examiner handling this application has changed and is now Stephen Kapushoc in AU 1634.

This Office Action is in reply to Applicants’ correspondence of 11/30/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Claim Rejections - 35 USC § 112 – Indefiniteness
Any rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set froth on pages 8-10 of the Office Action of 08/31/2021 which are not reiterated below are withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 112 – Indefiniteness
Newly Applied, Modified as Necessitated by Amendments
Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 are unclear over recitation of the limitations of the claims that are recited as being “optionally” required in claim 11, from which claim 13 depends.  Claim 11 first requires that “the increase of SUZ12 or EZH2 binding sites correlates with an upregulation of the activity of the at least one cancer- associated promoter” (i.e.:  increase of binding sites provides upregulation).  But then claim 11 recites that “optionally wherein the increase of SUZ12 or EZH2 binding sites correlates with a downregulation of the activity of the at least one cancer-associated promoter” (i.e.:  increase of binding sites provides downregulation).  Thus the claim limitations appears to require mutually exclusive functionality (upregulation and downregulation) of the same structure (increase of binding sites).  The limitations of claim 11 are further unclear where amended claim 11 recites “wherein the at least one cancer-associated promoter is positioned within 500bp from a known gene transcription start site” because it is unclear if this wherein clause is intended to be applied to all of the limitations of the claims, or if the wherein clause is grouped with, and specifically applied only to, the second part of the claim which recites “optionally wherein the increase of SUZ12 or EZH2 binding sites correlates with a downregulation of the activity of the at least one cancer-associated promoter”.

Maintained Claim Rejections - 35 USC § 112 – Enablement
Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining the presence or absence of a promoter in a cancerous biological sample relative to a non-cancerous biological sample, does not reasonably provide enablement for determining the prognosis of any cancer in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to follow the method of the invention commensurate in scope with these claims.
The nature and breadth or the claims
Claim 21 is broadly directed to a met11od for determining the prognosis of any cancer in a subject. Claim 2i comprises the steps ot contacting a cancerous biological sample with at !east one antibody specific for histone modification H3K4me3 and H3K4me1, isolating nucleic acid from the sample having a signal ratio of H3K4rne3 to H3K4me 1 greater than 1, detecting a signal intensity of H3K4rne3, determining the presence or absence of at !east one cancer-associated promoter in the sample based on the change in signal intensity, wherein the presence or absence of at least one cancer-associated promoter in the cancerous biological sample is indicative of the prognosis of the cancer in a subject. Claims 22-25 are also directed to determining a prognosis using the presence or absence of at !east one cancer promoter.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001 ).
Guidance in the specification
The specification provides no guidance that the broad scope of the claims are enabled. It is unpredictable that the skilled artisan would have determined the prognosis of cancer based on the presence or absence of a promoter.
The specification defines prognosis as an increased probability that certain course or outcome will occur; that is, that a course or outcome is more likely to occur in a patient exhibiting a given condition, when compared to those individuals not exhibiting the condition (instant specification para. [0026]).
The specification teaches a single alternative promoter at the EpCAM gene locus is specifically activated in gastric tumors. In a single cancer, namely gastric cancer, EpCAM encodes a transmembrane glycoprotein which has been proposed as a marker for circulating tumor cells and EpCAM expression levels have been correlated with gastric cancer patient prognosis (instant specification para. [0214]). The specification thus appears to teach a single alternative promoter at a single gene that is associated with a single type of cancer.
Unpredictability of the art and the state of the prior art
The art teaches that the prognostic value of H3K4 methylation in cancer remains controversial. Li teaches the inconsistencies in the art surrounding the relationship between H3K4me1, H3K4me2 and H3K4me3 and prognoses in cancer patients (Li et al Thoracic Cancer (2018) 9:794-799, p. 797). Li teaches the effects of H3K4 methylation may be rather complex, and the prognosis of patients with malignant tumors may be influenced by different M3K4 methylation patterns (Li p. 798). Li further found that no firm conclusions can be drawn and further studies need to be conducted to elucidate the roles of histone methylation in different types of cancer (Li p. 798). The teachings of Li show that determining the prognoses of cancer based on H3K4 methylation values is unpredictable. Bianchi teaches the vast majority of cancer driver genes are mutated in certain tumor types but not others (Bianchi et al. Opinions in Cell Biology (2020) Vol. 63, 135-43, Abstract). Bianchi teaches that both cell-intrinsic and cell-extrinsic factors play a role in the tissue specificity of cancer, including a tumor cells' exposure to tissue specific  microenvironments that also contribute to shape the tissue specificity of driver genes and of therapy response (Bianchi, Abstract).
Quantity of experimentation
The quantity of experimentation in this area is large since there are a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to determine the prognosis of any cancer based on the presence or absence of a cancer-associated promoter. The specification broadly defines prognosis as an increased probability that certain course or outcome will occur. The art teaches prognosis commonly relates to the probability or risk of an individual developing a particular state of health (an outcome) over a specific time, based on his or her clinical and non-clinical profile (Moons et al BMJ (2009) 338:b375). Thus, prognosis broadly encompasses the likely course of a disease or ailment including survival expectancies, possible outcomes of a disease including death, chance of recovery and change of recurrence. The specification teaches, in very general terms, the correlation between one alternative promoter and cancer prognosis. Specifically, the specification teaches an alternative promoter at the EpCAM gene locus is specifically activated in gastric tumors (see instant specification para. [0214]). In gastric cancer, EpCAM expression levels have been correlated with gastric cancer patient prognosis (instant specification para [0214]). This singular teaching is limited to one promoter and one type of cancer. Further, there is no analysis or guidance whether this EpCAM is similarly associated with breast, lung or thyroid cancer, to name a few. Not all cancers are associated with the same genes or biomarkers. The vast majority of cancer driver genes are mutated in certain tumor types but not others (Bianchi et al. Opinions in Cell Biology (2020) Vol. 63, 135-43, Abstract). Li teaches the unpredictability of the prognostic value of H3K4me1 and H3K4me3 in cancer patients. Li teaches no firm conclusions can be drawn and further studies need to be conducted to elucidate the roles of histone methylation in different types of cancer (Li p. 798). Therefore making a prognosis of a particular cancer with a particular promoter is unpredictable. Moreover, it is unpredictable whether all cancer-related promoters are indicative of prognosis. The specification has only provided one example, EpCAM, therefore it is not clear which other cancer-associated promoters are indicative of prognosis and of which cancers. Therefore, it is unpredictable that a person skilled in the art would take a determination of the presence or absence of a cancer-related promoter and arrive at a prognosis of cancer. 
A skilled artisan would have to perform numerous experiments with unpredictable results to ascertain the full scope of the invention. This would require a  large amount of inventive efforts with no predictable expectations of success with regard to multiple cancer-associated promoters indicating the prognosis in multiple different types of cancer.
Conclusion
Thus, given the broad claims in an art whose nature is identified as unpredictable, the absence of a working example, and the teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as not enabled by the application as originally filed.  Applicants’ arguments (p.5) of the Remarks of 11/30/2021, have been fully considered but are not persuasive to withdraw the rejection.  Applicants have argued that the amended claims recite limitations requiring a “cancer-associated promoter is an alternative promoter that is associated with a canonical promoter, wherein the alternative promoter is at a gene specific to the cancer”.  This argument is not persuasive because, as set forth in the rejection, while the specification teaches aspects of detecting promoter regions (i.e.:  DNA with increased H3K4me3 histone modifications), the specification does not teach any particular associations between those specific promoters (e.g.:  the claims generically encompass any genomic loci), which may be present or absent, and an association with poor prognosis of gastric cancer.  In the instant case the breadth of the claims is not supported by the limited disclosure of the application as filed.  Additionally, where the related art (as cited in the rejection) demonstrates the unpredictability with regard to any association between promoter presence or absence and cancer prognosis, the Examiner maintains that an undue amount of experimentation would be required to make and use the invention as claimed.

New Claim Rejections - 35 USC § 103
Necessitated by Claim Amendments

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10, 11, 13, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (2011) in view of Akhtar-Zaidi et al (2012) and Outchkourov et al (2013).
Relevant to the methods of the instantly rejected claims, Suzuki et al isolating and sequence analysis of histone modification associated DNA to detect promoter in colorectal cancer cells and tissues.  Relevant to claims 1 and 26, Suzuki et al teaches contacting a sample from a colon cancer cell line (relevant to claims 2 and 16) sample with a plurality of antibodies including antibodies against trimethylated histone H3 lysine 4 (H3K4me3), which marks active promoters, and trimethylated histone H3 lysine 27 (H3K27me3), which is a repressive mark, as part of a chromatin immunoprecipitation assay (e.g.:  p.5647 - Chromatin immunoprecipitation-on-chip analysis; ChIP-seq analysis) (relevant to claim 5).  Further relevant to the claims Suzuki et al teaches isolating and sequencing (approximately 40 to 50 million beads per sample were sequenced) DNA with an increased signal of H3K4me3 (as compared to H3K27me3) and mapping the sequence to the human genome (e.g.:  p.5647 - ChIP-seq analysis; Figure 1) (relevant to claim 6) to identify promoters.  Relevant to claims 10, 11 and 13, Suzuki et al teaches that detected promoters are related to SUZ12 binding (e.g.:  Figure 3) which modulates promoter activity and thus creates gene deregulation (i.e.:  miRNA genes that are expressed in a different fashion in the cancer phenotype) in the cancer phenotype (e.g.:  Abstract; p.5653, left col.).
Suzuki et al does not exemplify the use of an additional antibody specific for H3K4me1, or the comparison of a signal intensity in a cancerous sample as compared to a non-cancerous sample to detect regions of the genome associated with particular histone modification is a cancer-specific fashion.  However, such methods were known in the prior art and are taught by Akhtar-Zaidi et al.
Akhtar-Zaidi et al exemplifies methods that include the analysis of primary CRC cell lines (i.e.:  tumor-derived lines that accurately capture the mutational and epigenetic profiles of the corresponding original colon cancer tumors; see Supplementary Material - Cell lines and tissue samples) with a plurality of antibodies each directed to H3K4me1 (a marker of gene enhancer elements), H3K27ac (a marker of active enhancer Elements), and H3K4me3 (a marker of gene promoters) (see Supplementary Material – ChIP experiments).  Further relevant to the claims, Akhtar-Zaidi et al teaches the detection of particular genetic elements (i.e.:  the reference exemplifies the detection of enhancer elements) with the isolation of those nucleic acids with an increase in a particular marker (i.e.:  H3K4me1 greater than H3K4me3; e.g.:  Figure S11) analyzed by ChIP-Seq (Table S1 indicates read depths relevant to the rejection of claim 26).  Further relevant to the methods of the instantly rejected claims (e.g.:  claims 1, 8 and 26), Akhtar-Zaidi et al exemplifies the comparing of signals in cancer versus non-cancerous samples (e.g.:  Figure 3) to identify genetic elements (i.e.:  enhancers) that are differentially enriched (lost or gained) in each of the CRC samples compared to normal colon crypts (Fig. 1A).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have performed the ChIP-Seq based detection and analysis of CRC associated promoters of Suzuki et al with the additional antibody specific for H3K4me1, as taught by Akhtar-Zaidi et al.  The skilled artisan would have been motivated to include the H3K4me1 analysis of Akhtar-Zaidi et al based on the expressed teachings of Akhtar-Zaidi et al that H3K4me1 is a marker of gene enhancer elements which can be differentially enriched in a cancer specific manner that has a practical effect of cancer related gene expression.  The skilled artisan would recognize that including any analysis of H3K4me1 would provide a more comprehensive analysis of the functionality of genetic elements (i.e.:  enhancers as well as promoters) associated with the cancer phenotype.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have performed the methods of Akhtar-Zaidi et al (i.e.:  which includes the comparing of H3K4me3 with other modifications in samples, as well as detecting changes in H3K4me3 in CRC samples relative to normal control tissue (Supplemetary material – Promoter analysis; Fig S11)) using a detection of increased H3K4me3, as taught by Suzuki et al.  The skilled artisan would recognize that an analysis of genomic regions specifically enriched with H3K4me3 modification would provide a detection of promoters, allowing a more comprehensive analysis of the functionality of genetic elements (i.e.:  enhancers as well as promoters) associated with the cancer phenotype.  The skilled artisan would have a reasonable expectation of success in combining the methods of the prior art based on the teaching of Outchkourov et al which provides that different types of gene regulatory regions such as enhancers and promoters differ in their extent of methylation of histone H3 at lysine-4 (e.g.:  Abstract), and that ChIP-Seq analysis using antibodies directed to H3K4me1 andH3K4me3 can provide a through analysis of such elements in a genome (e.g.:  Figure 1; p.1077 - ChIP-Seq Data analysis; Antibodies).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (2011) in view of Akhtar-Zaidi et al (2012) and Outchkourov et al (2013) as applied to claims 1, 2, 5, 6, 8, 10, 11, 13, 16 and 26 above, and further in view of Davuluri et al (2008).
Suzuki et al in view of Akhtar-Zaidi et al and Outchkourov et al renders obvious determining the presence of a promoter in a cancerous biological sample comprising detecting genetic loci in which H3K4me3 is greater than H3K4me1 in the sample, and H3K4me3 is greater the sample than in a non-cancer control.  Additionally, relevant to the instantly rejected claim, Outchkourov et al teaches that alternative promoters may be controlled by H3K4 methylation status.  Further relevant to the instantly rejected claim, both Suzuki et al (e.g.:  Figure 3; Figure S6) and Akhtar-Zaidi et al (e.g.:  Figure 3) teach expression control elements (i.e.:  promoters; enhancers) that are more than 500bp away from a gene transcription start site.
Davuluri et al teaches that alternative gene promoters that drive widespread cell type, tissue type or developmental gene regulation (e.g.:  Abstract) and that histone modifications, such as methylation on specific lysine residues, is known to be associated with transcriptional regulation (e.g.: Figure 1; p.172 - Mechanisms of promoter switching).
Where Suzuki et al in view of Akhtar-Zaidi et al and Outchkourov et al renders obvious a genome wide analysis to detect loss or gain of promoters in a cancer tissue based on the detection of H3K4me3 and H3K4me1 histone modifications, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have detected alternative promoters that are specific to the cancer phenotype as taught by Davuluri et al.  The skilled artisan would have recognized that the genome-wide methods of Suzuki et al in view of Akhtar-Zaidi et al and Outchkourov et al would be capable of detecting any promoters that are specifically lost or gained in cancer, and the skilled artisan would have a reasonable expectation of success in finding alternative promoters as required by the rejected claim based on the expressed teachings of Davuluri et al that aberrant use of multiple promoters is linked to cancer initiation and progression (e.g.:  p.172 – Aberrant use of alternative promoters in disease-associated genes).  The skilled artisan would additionally find motivation to look for alternative promoters based on the examples provided by Davuluri et al that aberrant use of one promoter over another in genes such as TGFB3, LEF1 and CYP19A1 is directly linked to cancerous cell growth, and that in an analysis of cancer associated genes, the average cancer gene has 2 promoters, whereas the average among the other genes is only 1.5.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (2011) in view of Akhtar-Zaidi et al (2012), Outchkourov et al (2013) and Davuluri et al (2008) as applied to claims 1, 2, 5, 6, 8, 10, 11, 13, 16, 17 and 26 above, and further in view of Kulkarni (2011).
Suzuki et al in view of Akhtar-Zaidi et al, Outchkourov et al and Davuluri et al renders obvious determining the presence of an alternative promoter in an cancerous biological sample comprising detecting genetic loci in which H3K4me3 is greater than H3K4me1 in the sample, and H3K4me3 is greater the sample than in a non-cancer control.  Additionally, relevant to the instantly rejected claims, Suzuki et al (e.g.:  p.5647 - Real-time reverse transcriptase PCR of miRNA) and Akhtar-Zaidi et al (e.g.:  Figure 3) teaches the analysis of gene expression of genes associated with detected gene regulatory elements associated with cancer.  Suzuki et al in view of Akhtar-Zaidi et al, Outchkourov et al and Davuluri et al does not specifically provide for the gene expression measurement methods of claims 19 and 20, but such methods were known in the art and are taught by Kulkarni. 
Kulkarni teaches a protocol for the NanoString nCounter Gene Expression Assay, which uses digital profiling of reporter probes with fluorescent barcodes in multiplex analysis of gene expression (e.g.:  Figure 25B.10.1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have performed the gene expression analysis of Suzuki et al and Akhtar-Zaidi to analyze expression of a gene from an alternative promoter in the methods rendered obvious by Suzuki et al in view of Akhtar-Zaidi et al, Outchkourov et al and Davuluri et al using the NanoString methods of Kulkarni.  The skilled artisan would have been motivated to use the methods of Kulkarni based on the expressed teachings of Kulkarni that NanoString methods show consistently tight coefficients of variation (CV) across a broad range of relativeA abundance levels, that the assay advantageously does not require the conversion of mRNA to cDNA or amplification of the resulting cDNA, and can customized to measure any target genes and offers true multiplexing capability of up to 800 genes in a single reaction, where a single reaction is required per sample regardless of the level of multiplexing.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634